                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   October 18, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

SHAROL HOPKINS,                §
                               §
         Plaintiff,            §
VS.                            §                  CIVIL ACTION NO. 2:19-CV-243
                               §
FAMILY DOLLAR STORES OF TEXAS, §
L.L.C., et al,                 §
                               §
         Defendants.           §

                     ORDER DENYING MOTION TO REMAND

       This is a slip-and-fall personal injury case that was originally filed in the 343rd

Judicial District Court of Aransas County, Texas. D.E. 1-2, 1-3. Defendant Family

Dollar Stores of Texas, LLC timely removed the case to this Court on the basis of

diversity jurisdiction, 28 U.S.C. § 1332, alleging that Defendant Linda Wright, the store

manager, was improperly joined. D.E. 1. Before the Court is Plaintiff's Motion to

Remand, reciting that Defendant Wright is properly joined and is a non-diverse

Defendant, defeating diversity jurisdiction. D.E. 9. For the reasons stated below, the

motion to remand is DENIED.

                                      DISCUSSION

   A. Standard of Review

       “The party seeking removal bears a heavy burden of proving that the joinder of the

in-state party was improper.” Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 574

(5th Cir. 2004) (en banc).         The removing party proves improper joinder by

demonstrating: (1) actual fraud in the pleading of jurisdictional facts; or (2) the inability
1/4
of the plaintiff to establish a cause of action against the non-diverse defendant in state

court. See Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 532 (5th Cir. 2006)

(citing Travis v. Irby, 326 F.3d 644, 646–47 (5th Cir. 2003)); see also Boone v. Citigroup,

Inc., 416 F.3d 382, 388 (5th Cir.2005). Only the second method is at issue here.

       The Court resolves this matter by evaluating “all of the factual allegations in the

light most favorable to the plaintiff, resolving all contested issues of substantive fact in

favor of the plaintiff.” Guillory v. PPG Indus., Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing B., Inc. v. Miller Brewing Co., 663 F.2d 545, 549 (5th Cir. 1981)); see also Boone,

416 F.3d at 388; Smallwood, 385 F.3d at 573. In determining whether a viable claim has

been made against a non-diverse defendant, the state pleading is evaluated pursuant to

state substantive law. Paxton v. Weaver, 553 F.2d 936, 940 (5th Cir. 1977). The Court

does “not determine whether the plaintiff will actually or even probably prevail on the

merits of [his or her state law] claim, but look[s] only for a possibility that the plaintiff

might do so.” Guillory, 434 F.3d at 308.

       Ordinarily, if the plaintiff can survive the pleading evaluation, there is no improper

joinder. See Smallwood, 385 F.3d at 573. If Defendants fail to establish improper

joinder, then there is not complete diversity of citizenship among the parties, and the

Court must remand the action for lack of subject-matter jurisdiction. See 28 U.S.C. §§

1332, 1447(c).

   B. Viability of the Claim as Pled Against Non–Diverse Defendant.

       At issue is the claim against Linda Wright, an individual citizen of Texas who

served as the store manager of the Family Dollar Store at the time of the incident. She is
2/4
named because of her status as an employee and store manager. There are no allegations

suggesting that she had any personal involvement in the facts surrounding the Plaintiff's

injury or any duty to Plaintiff separate and apart from her employment and role as

manager in control of the store at the time of the events of the lawsuit. Plaintiff has not

supplied this Court with anything more than the speculative possibility that Linda Wright

was personally involved in the events made the basis of this lawsuit—because she was

the store manager. Such allegations do not satisfy the pleading requirements of Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662

(2009) or Texas law for establishing a cause of action.

       In Texas, individual liability against an employee arises only when the employee

owes an independent duty of reasonable care to the injured party apart from the

employer's duty of care. Leitch v. Hornsby, 935 S.W.2d 114, 117 (Tex. 1996); Bourne v.

Wal–Mart Stores, Inc., 582 F. Supp. 2d 828 (E.D. Tex. 2008). The Texas Supreme Court

has extended the holding in Leitch to premises liability cases. Tri v. J.T.T., 162 S.W.3d

552, 562 (Tex. 2005). Because Plaintiff has not alleged facts to implicate a breach of

duty by the store employee separate and apart from that owed by the store, Linda Wright

was improperly joined. Her non-diverse Texas citizenship does not destroy diversity.



                                     CONCLUSION

       For the reasons set out above, the Court finds that Linda Wright is improperly

joined. The properly joined parties are diverse. The necessary amount in controversy is


3/4
not disputed. Thus the Court DISMISSES the claims alleged against Linda Wright and

DENIES Plaintiffs' motion to remand. D.E. 9.

      ORDERED this 18th day of October, 2019.

                                          ___________________________________
                                          NELVA GONZALES RAMOS
                                          UNITED STATES DISTRICT JUDGE




4/4
